Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 1 of 21 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


FRANK C. RACITI, DARLYNE A. RACITI,
individually and on behalf of all others similarly
situated,

                              Plaintiffs,

               -against-                                      CLASS ACTION COMPLAINT


RUSHMORE LOAN
MANAGEMENT SERVICES, LLC,
                                                              Docket No.: 18cv14869
                                                              Jury Trial Demanded: Yes
                        Defendant.
___________________________________/

                                CLASS ACTION COMPLAINT

       Plaintiffs FRANK C. RACITI and DARLYNE A. RACITI (known hereinafter as

“Plaintiffs”), New Jersey residents, by and through their counsel, The Tariq Law Firm P.L.L.C., and

Dunlap Bennett & Ludwig bring these claims against Defendant RUSHMORE LOAN

MANAGEMENT SERVICES, LLC (known hereinafter as “Defendant”), pursuant to Rule 23 of the

Federal Rules of Civil Procedure and 15 U.S. Code § 1691e(a), respectfully set forth and allege the

following based upon information and belief:

                                 PRELIMINARY STATEMENT

       This is an action for damages, declaratory and injunctive relief, brought by Plaintiffs on

behalf of themselves and other similarly situated consumers. Plaintiffs seek damages, costs and

attorneys' fees, and a declaratory judgment from Defendant.




                                                 1
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 2 of 21 PageID: 2



                                PARTIES IN THE COMPLAINT

1.     Plaintiffs are residents of New Jersey, where this action arose. Plaintiffs are natural persons

and consumers under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the

“FDCPA”). The FDCPA defines a “consumer” as “any natural person obligated or allegedly

obligated to pay a debt. 15 U.S.C. § 1692a(3).

2.     Plaintiffs are also consumers under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et.

seq. (the FCRA). The FCRA defines a “consumer” simply as “an individual.” 15 U.S.C. §

1681a(c).

3.     Defendant Rushmore Loan Management Services, LLC is a residential mortgage servicer

with its principle places of business in Irvine, California, Dallas, Texas, and San Juan, Puerto

Rico. Defendant is a debt collector under the FDCPA. The statute defines a “debt collector” as

“any person who uses any instrumentality of interstate commerce or the mails… [and] who

regularly collects or attempts to collect…debts owed or asserted to be owed or due to another.”

15 U.S.C. § 1692a(6).

4.     Defendant has contacted Plaintiffs through the U.S. mail on at least two separate

occasions seeking to collect on a mortgage debt originally owed to Capital One, N.A.

5.     Capital One, N.A. is a bank and a creditor under the FDCPA, and although not a party to

this Complaint, played a vital role in the circumstances through which the current dispute arises.

A “creditor” is defined by the FDCPA as “any person who offers or extends credit creating a debt

or to whom a dent is owed.” 15 U.S.C. § 1692a(4).

                                         JURISDICTION

6.     Jurisdiction of this Court arises under 28 U.S.C. § 1331, 15 U.S.C. § 1691e(f), and pursuant

to 28 U.S.C. § 1367 for any pendent state law claims, which are predicated upon the same facts and




                                                 2
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 3 of 21 PageID: 3



circumstances that give rise to the federal causes of action. Venue is proper in this district pursuant

to 28 U.S.C. § 1391(a) because a substantial part of the events or omissions giving rise to the claims

and injuries occurred in this District.

7.      This action arises out of the Defendants’ violations of the FDCPA, 15 U.S.C. § 1692e(2)(A)

for misrepresentation of the legal status of a debt. This action also arises out of § 1692f based on

Defendant’s unfair and deceptive actions taken for the purpose of collecting an allegedly owed debt.

Lastly, this action arises out of Defendant’s willful violation of a court order under 18 U.S.C. § 401.

8.      Venue is proper in this judicial district under 28 U.S.C. § 1391 because the Defendant

conducts business in and can be found in this district, and a substantial part of the events or

omissions giving rise to the claims alleged herein occurred in this district.

                                 CLASS ACTION ALLEGATIONS

9.      Plaintiffs bring this action as a class action on their own behalf and on behalf of all other

similarly-situated consumers in the United States who filed a bankruptcy in a United States

Bankruptcy Court, surrendered their home in the bankruptcy proceedings, obtained a discharge,

and after they received the discharge, received communications, including billing statements,

related to the discharged debt from or on behalf of Defendant on or after September 5, 2017 (the

“Class”).

10.     Plaintiff also represents and is a member of a subclass (the “FCRA Subclass”), consisting

of all individuals in the United States in the Class outlined above, who also were subject to credit

inquiries from Defendant when Defendant had no legitimate or permissible purpose for making a

credit inquiry.




                                                   3
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 4 of 21 PageID: 4



                                           Numerosity

11.    The class is so numerous that joinder of all members is impracticable. Plaintiff estimates

the Class has at least 500 members.

                                          Commonality

12.    There are questions of law and fact that are common to the Class and which predominate

over questions affecting any individual Class member. Specifically, these common questions of

law and fact include, without limitation, (1) whether Defendant violated the Bankruptcy Court's

order under 11 U.S.C. § 105(a) and by doing so, violated the FDCPA; (2) whether Defendant

violated the FCRA by making credit inquiries without a permissible purpose; and (3) whether the

Court should enter a Declaratory Judgment finding that Defendant violated the FDCPA and the

discharge as well as order and enjoin Defendant from billing individuals who have obtained a

discharge and disgorge any such ill-gotten gains. Also, all of the Class members reside in the

United States and received the same or substantially similar communications from Defendant as

described below.

                                            Typicality

13.    Plaintiff’s claims are typical of the claims of the Class, and Plaintiff has no interest

adverse or antagonistic to the interests of other members of the Class.

                               Adequacy of Class Representation

14.    Plaintiff will fairly and adequately protect the interests of the Class and have retained

experienced counsel, competent in the prosecution of class action litigation.

                              Predominance of Common Questions

15.    The common questions set forth in Paragraph 12 predominate over any individual issues.




                                                4
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 5 of 21 PageID: 5



                                   Superiority of Class Resolution

16.       A class action is superior to other methods for the fair and efficient adjudication of the

claims asserted herein.       Plaintiff anticipates that no unusual difficulties are likely to be

encountered in the management of the class action.

17.       A class action will permit a large number of similarly-situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the duplication of

effort and expense that numerous individual actions would engender.

18.       Class treatment will also permit the adjudication of relatively small claims by many Class

members who could not otherwise afford to seek legal redress for Defendant's conduct.

19.       Absent a class action, the Class members will continue to have their rights violated and

will continue to suffer monetary damages.

20.       Defendant's actions are generally applicable to the entire Class and accordingly, the relief

sought is appropriate with respect to the entire Class.

                                    FACTUAL ALLEGATIONS

21.       Plaintiffs repeat, reiterate, and incorporate the allegations contained in all previous

paragraphs of this Complaint with the same force and effect as if set forth at length herein.

22.       In 2014, Plaintiffs filed for bankruptcy listing Capital One, N.A. as a creditor holding a

secured claim. Case No. 14-bk-20343-MBK. See Exhibit A. The nature of the claim was listed

as a third mortgage on a home located at 61 Readington Road, Whitehouse Station, NJ, the value

of which was listed as $275,000.00. Id. The mortgage was a debt owed jointly by Plaintiffs and

the property was surrendered and vacated by Plaintiffs shortly after the time of their bankruptcy

filing.




                                                  5
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 6 of 21 PageID: 6



23.    The debt at issue is a consumer debt because it was incurred primarily for personal,

family, or household purposes.

24.    On September 17, 2015, the United States Bankruptcy Court for the District of New

Jersey ordered that Plaintiffs were entitled to a discharge of their debts. See Exhibit B.

25.    On November 14, 2017, long after Plaintiffs had vacated the home, Plaintiffs received a

notice (attached herein as Exhibit C) from Capital One, N.A. informing them that “effective

December 1, 2017, the servicing of your home loan is being assigned, sold, or transferred from

Capital One, N.A., to Rushmore Loan Management. This means after that date, Rushmore Loan

Management will be servicing your loan, including collecting payments from you.” See Exhibit

C.

26.    The notice from Capital One, N.A. also contains contact information for Rushmore Loan

Management Services. Id.

27.    On November 22, 2017, Plaintiffs received a notice of assignment from Defendant. See

Exhibit D. The notice states “you are hereby notified that the servicing of your mortgage loan,

that is, the right to collect payments from you, has been assigned sold or transferred from Capital

One, N.A. to Rushmore Loan Management Services LLC (Rushmore), effective 12/01/2017.” Id.

28.    The notice of assignment also states that “the date that Rushmore will begin accepting

payments from you is 12/01/2017. Send all payments due on or after that due date to your new

servicer. A billing statement from Rushmore will be mailed to you within 15 to 30 days.” Id.

29.    Defendant’s notice of assignment also provides contact information through which

Plaintiffs were informed they would be able to contact Defendant regarding the transfer of their

mortgage servicing. Id. The notice does not include any disclaimer regarding the status of a

consumer’s debt subsequent to a bankruptcy proceeding. Id.




                                                 6
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 7 of 21 PageID: 7



30.    On December 21, 2017, Plaintiffs received a second notice letter from Defendant. See

Exhibit E. The letter states that “according to Rushmore Loan Management services LLC

records, including information that we have received from your prior servicer, the amount of

your debt as of 12/01/2017 is provided below.” Id. The amount of debt listed on the notice is

$28,942.00. Id.

31.    Defendant’s second letter also provides that Plaintiffs’ current monthly payment amount

is $220.02 and that their payment became due on June 25, 2014. Id. Any attempt for Defendant

to provide a disclaimer regarding bankruptcy is overshadowed by the totality of Defendant's

collection efforts and would not assist a least sophisticated consumer.

32.    On January 17, 2018, Plaintiff Frank Raciti was contacted by Defendant via telephone. At

that time, Mr. Raciti was asked to verify that he had recently made a payment of $900.00 toward

the loan at issue that had been previously discharged in bankruptcy. Plaintiff informed Defendant

that he had not made any payments and that he no longer had an attachment to the mortgaged

property associated with that loan.

33.    Defendant acted deceptively by attempting to lead Plaintiff to admit that he had made a

payment toward the loan. Making such an admission would imply that Plaintiff believed that he

was still legally obligated to make payments, which was no longer the case after his bankruptcy

proceeding and discharge order.

34.    On May 29, 2018, after informing Defendant that they no longer had attachments to the

mortgaged property, Plaintiffs received a third notice from Defendant regarding the mortgage

loan that had been discharged in bankruptcy. See Exhibit F. The letter is a home equity line of

credit statement for the billing period of May 1, 2018 through May 29, 2018. Id. The statement

notes that a minimum payment of $9,773.18 was due on June 25, 2018. Id. Any attempt for




                                                7
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 8 of 21 PageID: 8



Defendant to provide a disclaimer regarding bankruptcy is overshadowed by the collection

efforts and would not assist a least sophisticated consumer.

35.    On May 30, 2018, Plaintiffs received a fourth letter from Defendant. See Exhibit G. In

this forth letter, Defendant informs Plaintiffs that they are responsible for paying the delinquency

property tax against the property securing the referenced loan. Id. The loan to which the letter

refers is the mortgage that had been discharged in bankruptcy in 2015. See Exhibit B.

36.    The fourth letter from Defendant states that “you are required to pay the delinquent

property tax and all penalties and interest assessed by the tax collector.” See Exhibit G. It also

states “failure to provide adequate proof of payment within 15 days from the date on this letter

may result in the establishment of an escrow account on your behalf and an increase in your

monthly mortgage payment.” Id. Unlike Defendant’s previous correspondence, this letter does

not include a disclaimer regarding the possibility of Plaintiffs having undergone bankruptcy

proceedings. Id.

37.    On or around June 11, 2018, Plaintiff Mr. Raciti accessed a copy of his credit report. See

Exhibit H. The report revealed that Defendant had made inquiries into Plaintiff’s credit

information on two occasions. Id. These requests were made on December 21, 2017 and March

28, 2018. The purpose of the requests is listed on his report as “account review.” Id.

38.    The inquiries into Plaintiffs’ credit information qualify as “consumer reports” under the

FCRA, as they are an example of “any written, oral, or other communication of any information

by a consumer reporting agency bearing on a consumer’s credit.” 15 U.S.C. § 1681a(d).

39.    On July 25, 2018, Plaintiff sent a dispute letter to TransUnion stating that he had

reviewed his credit report and found unauthorized credit pulls by Defendant. See Exhibit I.




                                                8
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 9 of 21 PageID: 9



Plaintiff’s notice demanded that TransUnion immediately remove the impermissible pulls from

his credit report.

40.     TransUnion responded to Plaintiff’s dispute in a notice dated August 1, 2018. See

Exhibit J. The notice states “if you believe that an inquiry on your credit report was made

without permissible purpose, then you may wish to contact the creditor [Defendant] directly.” Id.

41.     In addition to sending notices to Plaintiff, Defendant has also attempted to contact him

via telephone on more than one occasion for purposes of collecting on the previously discharged

debt. On July 30, 2018 for example, a representative of Defendant named Gabriel left Plaintiff a

voicemail requesting that he return his call, and that he would need to speak with him “as soon as

possible.”

                                  FIRST CAUSE OF ACTION

             FALSE REPRESENTATION OF THE LEGAL STATUS OF A DEBT
                             15 U.S.C. § 1692e(2)(A)

42.     Plaintiffs incorporate by reference paragraphs 1 through 41 of this Complaint as if fully

restated herein.

43.     Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in response to

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by

many debt collectors.” 15 U.S.C. § 1692(a).

44.     Further, the intent of passing the Act was “to eliminate abusive debt collection practices by

debt collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” § 1692(e).

45.     Plaintiffs who succeed in FDCPA claims against debt collector defendants are entitled to

actual damages, statutory damages up to $1000.00 and attorney’s fees. § 1692k.



                                                 9
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 10 of 21 PageID: 10




46.    Under the FDCPA it is unlawful for a debt collector to “use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” § 1692e. This

includes the false representation of “the character, amount, or legal status of any debt.” §

1692e(2)(A).

47.    Here, Defendant has misrepresented the legal status of Plaintiffs’ debt by seeking to

collect payments on a debt that had been discharged in bankruptcy. Defendant has contacted

Plaintiffs on numerous occasions and has sent them correspondence containing a minimum

payment amount and due date.

48.    The effect of a discharged debt following a bankruptcy proceeding is clear under the

United States Bankruptcy Code. 11 U.S.C. § 524. The code states that a discharge “operates as an

injunction against the commencement or continuation of an action the employment of process or

an act, to collect, recover, or offset any such debt as a personal liability of the debtor.” §

524(a)(2).

49.    A representation that is false on its face is a clear violation of § 1692e. Here, Defendant

has misrepresented to Plaintiffs that their discharged debt could still be collected. Defendants

inclusion of a disclaimer concerning consumers in bankruptcy does not negate the fact that its

dunning letter violates the FDCPA because the disclaimer's language places the burden on a

consumer to determine whether they qualify from exclusion of the collection language that

overshadows the disclaimer and dominates the overall message of the correspondence.

50.    Defendant’s statement provided Plaintiffs with a minimum payment amount and due date

by which payment was to be made. Id. Not only did Defendant misrepresent the legal status of




                                               10
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 11 of 21 PageID: 11



Plaintiffs’ discharged debt, but they also presented Plaintiffs with contradictory statements which

were clearly deceptive.

51.     As a result of Defendant’s violations of the FDCPA, Plaintiffs are entitled to: (a) actual

damages pursuant to 15 U.S.C. § 1692k(a)(1); (b) statutory damages, pursuant to 15 U.S.C. §

1692k(a)(2)(A); (c) reasonable attorneys’ fees and costs, pursuant to 15 U.S.C. § 1692k(a)(3);

and (d) all other relief Plaintiff is entitled to under the law.

52.     All conditions precedent to this action have occurred, have been satisfied, or have been

waived.

        WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,

respectfully request this Court enter a judgment in Plaintiffs’ favor finding that Defendant has

violated the FDCPA; awarding Plaintiffs actual damages, statutory damages, attorneys’ fees and

costs, together with any and all such further relief as is deemed necessary or appropriate.

                             SECOND CAUSE OF ACTION
                     USE OF DECEPTIVE MEANS TO COLLECT DEBT
                                 15 U.S.C. § 1692e(10)

53.     Plaintiffs incorporate by reference paragraphs 1 through 52 of this Complaint as if fully

restated herein.

54.     Here, the communications from Defendant to Plaintiffs are deceptive regarding a

consumer’s rights after a bankruptcy discharge.

55.     Defendant clearly violated § 1692e by sending Plaintiffs notices, on at least two

occasions, containing language intended to deceive consumers into making payments on a

discharged debt.

56.     As a result of Defendant’s violations of the FDCPA, Plaintiffs are entitled to: (a) actual

damages pursuant to 15 U.S.C. § 1692k(a)(1); (b) statutory damages, pursuant to 15 U.S.C. §




                                                    11
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 12 of 21 PageID: 12



1692k(a)(2)(A); (c) reasonable attorneys’ fees and costs, pursuant to 15 U.S.C. § 1692k(a)(3);

and (d) all other relief Plaintiff is entitled to under the law.

57.     All conditions precedent to this action have occurred, have been satisfied, or have been

waived.

        WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,

respectfully request this Court enter a judgment in Plaintiffs’ favor finding that Defendant has

violated the FDCPA; awarding Plaintiffs actual damages, statutory damages, attorneys’ fees and

costs, together with any and all such further relief as is deemed necessary or appropriate.

                         THIRD CAUSE OF ACTION
       USE OF UNFAIR AND UNCONSCIONABLE MEANS TO COLLECT DEBT
                             15 U.S.C. § 1692f

58.     Plaintiffs incorporate by reference paragraphs 1 through 57 of this Complaint as if fully

restated herein.

59.     Under the FDCPA it is unlawful for a debt collector to “use unfair or unconscionable

means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. While § 1692f lists several

actions that can be considered unfair or unconscionable, it does so “without limiting the general

application of the foregoing.” § 1692f.

60.     The actions taken by Defendant clearly fit into the broad plain meaning definition of

“unfair” that courts have relied on when interpreting claims under § 1692f. Defendant sent a

statement notice to Plaintiffs informing them that they were required to pay a debt that they were

no longer obligated to pay.

61.     By giving Plaintiffs the impression that a debt must be paid despite being discharged in

bankruptcy, Defendant’s action fits into this understanding of an unfair debt collection practice.




                                                    12
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 13 of 21 PageID: 13



It is a means of pressuring the consumers into paying a debt that they are no longer obligated to

pay while misleading them into believing otherwise.

62.     Defendant also acted deceptively when asking Plaintiff to verify a payment that he had

allegedly paid toward his discharged loan when no such payment existed. Defendant did so as a

means of forcing Plaintiff to admit that his debt was still owed and that he was still legally

obligated to make payments.

63.     Defendant’s actions were deceptive in that Defendant intentionally sought to mislead

Plaintiff into admitting that the debt at issue was owed, although it had been discharged.

Defendant took this action with the knowledge that, had Plaintiff admitted to owing the debt and

having made payments, he would have become legally obligated to continue paying.

64.     As a result of Defendant’s violations of the FDCPA, Plaintiffs are entitled to: (a) actual

damages pursuant to 15 U.S.C. § 1692k(a)(1); (b) statutory damages, pursuant to 15 U.S.C. §

1692k(a)(2)(A); (c) reasonable attorneys’ fees and costs, pursuant to 15 U.S.C. § 1692k(a)(3);

and (d) all other relief Plaintiff is entitled to under the law.

65.     All conditions precedent to this action have occurred, have been satisfied, or have been

waived.

        WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,

respectfully request this Court enter a judgment in Plaintiffs’ favor finding that Defendant has

violated the FDCPA; awarding Plaintiffs actual damages, statutory damages, attorneys’ fees and

costs, together with any and all such further relief as is deemed necessary or appropriate.




                                                    13
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 14 of 21 PageID: 14



                            FOURTH CAUSE OF ACTION
                     IMPERMISSIBLE PULL OF CONSUMER REPORT
                                  (as to Mr. Raciti)
                                 15 U.S.C. § 1681b

66.      Plaintiffs incorporate by reference paragraphs 1 through 65 of this Complaint as if fully

restated herein.

67.      Congress enacted the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“the FCRA”)

“to prevent consumers from being unjustly damaged because of inaccurate or arbitrary

information in a credit report.” Equifax v. Fed. Trade Comm’n. 678 F.2d 1047, 1048 (11th Cir.

1982).

68.      The FCRA creates civil liability for any individual that is willfully noncompliant with its

requirements. § 1681n. An individual who willfully violates the act with respect to a consumer

becomes liable to the consumer for actual damages, statutory damages up to $1000.00, punitive

damages, and attorney’s fees as the court finds appropriate. § 1681n(a).

69.      In order to protect consumers from abusive and frivolous pulls on their credit

information, the FCRA outlines several instances within which permissible consumer reports

may be made. Accordingly, “any consumer reporting agency may furnish a consumer report

under the [enumerated] circumstances and no other.” § 1681b(a). The list of permissible purposes

for consumer reports are to respond to a court order, to comply with a consumer’s written

instructions, to review credit as a person who is engaging in a transaction with the consumer or

determining his eligibility to receive credit, or to serve a legitimate business need. Id.

70.      Here, Defendant made two separate inquiries into Plaintiff Mr. Raciti’s credit information

on December 21, 2017 and March 28, 2018. See Exhibit H. The reason listed for these credit

reports was “account review.” Id.




                                                  14
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 15 of 21 PageID: 15



71.     These pulls on Plaintiff’s credit information qualify as consumer reports under the

FCRA. § 1681a(d). Consumer reports are defined as “any written, oral, or other communication

of any information by a consumer reporting agency bearing on a consumer’s credit worthiness,

credit standing, credit capacity,” etc. Id. This purpose of Plaintiff’s credit information is not

included as one of the permissible purposes listed in the FCRA. § 1681b.

72.     Defendant did not have the written permission of Plaintiff Mr. Raciti to perform an

inquiry into his credit information. Defendant also did not have the authority to perform a pull of

Mr. Raciti’s credit information because they were not engaging in a transaction with Plaintiffs or

determining their eligibility to receive credit. Defendant also did not have a legitimate business

need to conduct an inquiry into Plaintiff’s credit.

73.     Defendant did not have a legitimate business need to conduct an inquiry into the credit

reports of either Plaintiffs. Defendant was not legally within their right to collect upon Plaintiffs’

debt that had already been discharged in bankruptcy. Defendant also had knowledge of the fact

that Plaintiffs no longer had an attachment to the property attached to the loan at issue.

74.     Plaintiffs’ debt had already been discharged in bankruptcy prior to the two instances that

Defendant inquired into their credit information. Any relationship that may have existed between

the parties ceased to exist after the Plaintiffs’ bankruptcy discharged was received. Defendant

also had knowledge of the discharge at the time it made the credit inquiries.

75.     Even with knowledge that a relationship with Plaintiffs no longer existed, and that the

loan they sought to collect could no longer be collected upon, Defendant still inquired into

Plaintiff Mr. Raciti’s credit information. Defendant willfully failed to comply with § 1681b and

is liable to Plaintiffs as such.

76.     Defendant acted willfully, knowingly, and in conscious disregard for Plaintiff’s rights




                                                 15
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 16 of 21 PageID: 16



under the FCRA.

77.      As a result of Defendant’s willful practice of violating the FCRA, Defendant is liable

under 15 U.S.C. § 1681(n) for punitive damages in the amount sufficient to deter Defendant from

engaging in this kind of illegal practice in the future.

78.      As a result of Defendant’s willful practice of violating the FCRA, Defendant is liable

under 15 U.S.C. § 1681(n) for the costs of brining this action as well as reasonable attorney’s

fees.

      WHEREFORE, Plaintiffs, on behalf of the FCRA Class, respectfully requests this Court

enter a judgment against Defendant, finding that Defendant violated the FCRA, awarding

Plaintiffs actual damages, statutory damages, punitive damages, attorneys’ fees and costs, and

awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                     FIFTH CAUSE OF ACTION
                                           CONTEMPT
                                          18 U.S.C. § 401

79.      Plaintiffs incorporate by reference paragraphs 1 through 78 of this Complaint as if fully

restated herein.

80.      Under 18 U.S.C. § 401 “a court of the United States shall have power to punish by fine or

imprisonment, or both, at its discretion, such contempt of its authority, and none other, as

disobedience or resistance to its lawful writ, process, order, rule, decree, or command.” 18

U.S.C. § 401(3).

81.      Further, 11 U.S.C. § 105(a) authorizes the use of a court's authority to utilize its equitable

powers to enforce the Discharge Injunction, to grant monetary relief, and to enjoin acts in

violation of the Discharge Injunction.




                                                  16
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 17 of 21 PageID: 17




82.    Here, a valid court order existed, as Plaintiffs received a discharge notice of his debt

following bankruptcy. The Defendant also had knowledge that the order existed.

83.    Although Defendant had notice that Plaintiffs no longer had attachments to the property

associated with the loan they sought to collect, they continued to communicate with Plaintiff for

the purpose of collecting that debt.

84.    WHEREFORE, Plaintiffs respectfully request this Court enter an order against

Defendant: (1) finding that Defendant violated the Discharge Order and imposing sanctions

against Defendant to punish Defendant for its violations, deter attempts to collect debts not

owed, and deter future discharge injunction violations; and (2) awarding Plaintiff any and all

damages as well as attorneys' fees and costs.

                              SIXTH CAUSE OF ACTION
                   NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

85.    Plaintiffs incorporate by reference paragraphs 1 through 84 of this Complaint as if fully

restated herein.

86.    Here, Defendant has inflicted emotional distress on Plaintiffs by continuing to harass

them and using unfair means to collect a debt that it did not have a legal right to collect.

Defendant had a duty as a debt collector to ensure that they were adhering to the requirements of

federal law under the FDCPA as well as the orders of a Court.

87.    Defendant acted negligently and breached their duty to Plaintiffs. As a result, Plaintiffs

suffered emotional distress.

88.    Here, Plaintiffs have suffered emotional distress caused by Defendant’s unlawful

behavior and violations of the FDCPA and FCRA. Further, Plaintiff is entitled to damages

accordingly.



                                                17
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 18 of 21 PageID: 18



       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in Plaintiff’s

favor as to this Count, awarding damages, plus pre-judgment and post-judgment interest, and

punitive damages, and awarding all such further relief as the Court deems necessary and proper.

                        SEVENTH CAUSE OF ACTION
               DECLARATORY JUDGMENT ACT – 28 U.S.C. § 2201 et seq.

89.    Plaintiffs re-allege and incorporate paragraphs 1 through 88 as if fully set forth herein.

90.    This is an action against Defendant under the Declaratory Judgment Act, 28 U.S.C. §

2201 et seq.

91.    Under the Declaratory Judgment Act, “In a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought. Any such declaration shall have the force and

effect of a final judgment or decree and shall be reviewable as such.” 28 U.S.C. § 2201.

92.    Further, “necessary or proper relief based on a declaratory judgment or decree may be

granted, after reasonable notice and hearing, against any adverse party whose rights have been

determined by such judgment.” 28 U.S.C. § 2202.

93.    As detailed above, Plaintiffs incurred the debt and later filed for bankruptcy protection.

Defendant was made aware of Plaintiffs’ bankruptcy and therefore had actual knowledge that

Plaintiffs had filed bankruptcy.      Nevertheless, Defendant repeatedly communicated with

Plaintiffs, attempting to collect amounts not owed.

94.    Because Plaintiffs obtained a bankruptcy discharge, Defendant has no legal right to

collect any such amounts.

95.    There is an actual controversy within the jurisdiction of this Court regarding whether

Defendant’s conduct in sending written communications that seek to collect money on a debt that



                                                18
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 19 of 21 PageID: 19



was discharged in bankruptcy violates the discharge order in Plaintiffs’ bankruptcy case, and also

violates the FDCPA. Thus, Plaintiffs seeks a declaratory judgment as to Plaintiffs’ rights.

96.    Plaintiffs believe that Defendant has sought and collected amounts for debts previously

discharged against other individuals as well.

97.    Plaintiffs therefore seek a declaratory judgment finding that Defendant’s conduct violates

the FDCPA and the discharge injunction.

98.    Further, Defendant should be enjoined from collecting or seeking to collect debts

previously discharged in bankruptcy.

99.    Moreover, Defendant should be required to disgorge all amounts collected from

consumers who obtained discharges in bankruptcy as ill-gotten gains resulting from its illegal

conduct.

       WHEREFORE, Plaintiffs respectfully requests this Court enter a Declaratory Judgment

in Plaintiffs’ favor (1) finding that Defendant violated the Discharge Order; (2) finding that

Defendant violated the FDCPA; (3) enjoining Defendant from seeking to collect amounts after a

consumer obtains a bankruptcy discharge; (4) requiring Defendant to disgorge any amounts

received from consumers who obtained a bankruptcy discharge and did not owe such amounts;

and (5) awarding Plaintiffs any and all damages (including but not limited to, mental anguish,

despair, frustration, embarrassment, nervousness, anger, and loss of capacity to enjoy life) as

well as attorneys' fees and costs.




                                                19
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 20 of 21 PageID: 20



                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, pursuant to the Fair Debt Collection Practices Act (the “FDCPA”),

15 U.S.C. § 1692 et.seq. and the Fair Credit Reporting Act (the “FCRA”), 15 U.S.C. 1681n,

respectfully requests that the Court:

1. Award statutory damages of $1000.00 pursuant to 15 U.S.C. § 1692k;

2. Award Plaintiffs attorneys’ costs and fees pursuant to 15 U.S.C. § 1692k;

3. Provide declaratory relief finding that Defendant violated the FDCPA;

4. Award Plaintiffs statutory damages of $1000.00 pursuant to 15 U.S.C. § 1681n;

5. Award Plaintiffs attorneys’ costs and fees pursuant to 15 U.S.C. § 1681n;

6. Provide declaratory relief finding that Defendant violated the FCRA;

4. Enter a judgement in favor of Plaintiff against Defendant for an amount to be determined by a

jury at trial;

5. Fine Defendant for being in civil contempt of a court injunction pursuant to 11 U.S.C. § 401

plus award attorneys fees and costs.




                                                20
Case 3:18-cv-14869-FLW-LHG Document 1 Filed 10/11/18 Page 21 of 21 PageID: 21



                                 DEMAND FOR TRIAL BY JURY

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.



Dated October 11, 2018


                                                      Respectfully submitted,
                                                      _s/Subhan Tariq____
                                                      Subhan Tariq, Esq.
                                                      The Tariq Law Firm, PLLC
                                                      Attorneys for Plaintiff
                                                      68 Jay Street, Suite 201
                                                      Brooklyn, NY 11201

To:
      Rushmore Loan Management Services, LLC
      15480 Laguna Canyon Road, Suite 100
      Irvine, CA 92618
      (via Prescribed service)

      Martin Luther King Building & U.S. Courthouse
      50 Walnut Street
      Newark, NJ 07101
      (for filing purposes)




                                                 21
